UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6976



GARY L. WISE,

                                                 Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,

                                                  Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:07-cv-00596-HFF)


Submitted:   October 1, 2007                 Decided:   November 5, 2007


Before MICHAEL, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary L. Wise, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gary L. Wise seeks to appeal the district court’s orders

accepting the magistrate judge’s report and recommendation to

dismiss his request for mandamus relief, and thereafter, the

district court’s denial of his request for discovery.      After the

district court dismissed Wise's petition, Wise filed a Motion for

Discovery.    The court denied the Motion for Discovery because the

time to appeal the court’s judgment had expired.        However, the

court notified Wise that he had thirty days to appeal the denial of

Wise’s Motion for Discovery. Wise thereafter filed a pleading that

the district court construed as a notice of appeal.    To the extent

Wise seeks review of the order dismissing his petition, we dismiss

the appeal for lack of jurisdiction because Wise did not timely

appeal.   To the extent Wise’s filing can be construed as a notice

of appeal from the order denying discovery, it failed to comply

with Fed. R. App. P. 3.    As a consequence, Wise fails to invoke the

jurisdiction of this court.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”      Browder v. Dir., Dep’t of Corr., 434 U.S.




                                 - 2 -
257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order dismissing Wise’s petition was

entered on the docket on May 2, 2007.   Because Wise failed to file

a timely notice of appeal from that order, we lack jurisdiction to

review the court’s judgment. Moreover, to the extent Wise’s filing

was construed as a notice of appeal from the order denying his

Motion for Discovery, it does not meet the requirements of Fed. R.

App. P. 3.     Specifically, Wise’s pleading fails to designate the

order being appealed and fails to name the court to which the

appeal is taken.*   Accordingly, we deny Wise’s motion to proceed in

forma pauperis, and we dismiss the appeal.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          DISMISSED




     *
      Even considering the merits of Wise’s appeal from the denial
of his Motion for Discovery, we would have no difficulty concluding
that the district court acted properly in denying a discovery
request filed in a case that had been dismissed over six weeks
previously.

                                - 3 -